             Case 6:21-cv-00295 Document 1 Filed 03/25/21 Page 1 of 7




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION




        Pineapple34, LLC,                                            Case No. 6:21-cv-295

                Plaintiff,                                           Patent Case

                v.                                                   Jury Trial Demanded

        LG Electronics U.S.A., Inc.,

                Defendant.



                               COMPLAINT FOR PATENT INFRINGEMENT

       1.      Plaintiff Pineapple34, LLC (“Plaintiff”), through its attorneys, complains of LG

Electronics U.S.A., Inc. (“Defendant”), and alleges the following:

                                                PARTIES

       2.      Plaintiff Pineapple34, LLC is a corporation organized and existing under the laws

of Texas that maintains its principal place of business at 539 W. Commerce St, Suite 1983,

Dallas, Texas 75208.

       3.      Defendant LG Electronics U.S.A., Inc. is a corporation organized and existing

under the laws of Delaware that maintains an established place of business at 9420 Research

Blvd, Austin, Texas 78759; 21251-2155 Eagle Parkway, Fort Worth, Texas 76177; and 14901

Beach St, Fort Worth, TX 76177.

                                             JURISDICTION

       4.      This is an action for patent infringement arising under the patent laws of the

United States, Title 35 of the United States Code.

                                                1
              Case 6:21-cv-00295 Document 1 Filed 03/25/21 Page 2 of 7




       5.      This Court has exclusive subject matter jurisdiction under 28 U.S.C. §§ 1331 and

1338(a).

       6.      This Court has personal jurisdiction over Defendant because it has engaged in

systematic and continuous business activities in this District. As described below, Defendant has

committed acts of patent infringement giving rise to this action within this District.

                                                   VENUE

       7.      Venue is proper in this District under 28 U.S.C. § 1400(b) because Defendant has

an established place of business in this District. In addition, Defendant has committed acts of

patent infringement in this District, and Plaintiff has suffered harm in this district.

                                              PATENTS-IN-SUIT

       8.      Plaintiff is the assignee of all right, title and interest in United States Patent Nos.

7,181,252; and 7,822,387 (the “Patents-in-Suit”); including all rights to enforce and prosecute

actions for infringement and to collect damages for all relevant times against infringers of the

Patents-in-Suit. Accordingly, Plaintiff possesses the exclusive right and standing to prosecute the

present action for infringement of the Patents-in-Suit by Defendant.

                                              THE ’252 PATENT

       9.      The ’252 Patent is entitled “System and method for performing security functions

of a mobile station,” and issued 2007-02-20. The application leading to the ’252 Patent was filed

on 2002-12-10. A true and correct copy of the ’252 Patent is attached hereto as Exhibit 1 and

incorporated herein by reference.

                                              THE ’387 PATENT

       10.     The ’387 Patent is entitled “Remote monitoring device and process,” and issued

2010-10-26. The application leading to the ’387 Patent was filed on 2007-08-31. A true and


                                                   2
             Case 6:21-cv-00295 Document 1 Filed 03/25/21 Page 3 of 7




correct copy of the ’387 Patent is attached hereto as Exhibit 2 and incorporated herein by

reference.

                             COUNT 1: INFRINGEMENT OF THE ’252 PATENT

       11.     Plaintiff incorporates the above paragraphs herein by reference.

       12.     Direct Infringement. Defendant has been and continues to directly infringe one

or more claims of the ’252 Patent in at least this District by making, using, offering to sell,

selling and/or importing, without limitation, at least the Defendant products identified in the

charts incorporated into this Count below (among the “Exemplary Defendant Products”) that

infringe at least the exemplary claims of the ’252 Patent also identified in the charts incorporated

into this Count below (the “Exemplary ’252 Patent Claims”) literally or by the doctrine of

equivalents. On information and belief, numerous other devices that infringe the claims of the

’252 Patent have been made, used, sold, imported, and offered for sale by Defendant and/or its

customers.

       13.     Defendant also has and continues to directly infringe, literally or under the

doctrine of equivalents, the Exemplary ’252 Patent Claims, by having its employees internally

test and use these Exemplary Products.

       14.     Actual Knowledge of Infringement. The service of this Complaint, in

conjunction with the attached claim charts and references cited, constitutes actual knowledge of

infringement as alleged here.

       15.     Despite such actual knowledge, Defendant continues to make, use, test, sell, offer

for sale, market, and/or import into the United States, products that infringe the ’252 Patent. On

information and belief, Defendant has also continued to sell the Exemplary Defendant Products

and distribute product literature and website materials inducing end users and others to use its


                                                  3
             Case 6:21-cv-00295 Document 1 Filed 03/25/21 Page 4 of 7




products in the customary and intended manner that infringes the ’252 Patent. See Exhibit 3

(extensively referencing these materials to demonstrate how they direct end users to commit

patent infringement).

       16.      Induced Infringement. At least since being served by this Complaint and

corresponding claim charts, Defendant has actively, knowingly, and intentionally continued to

induce infringement of the ’252 Patent, literally or by the doctrine of equivalents, by selling

Exemplary Defendant Products to their customers for use in end-user products in a manner that

infringes one or more claims of the ’252 Patent.

       17.      Exhibit 3 includes charts comparing the Exemplary ’252 Patent Claims to the

Exemplary Defendant Products. As set forth in these charts, the Exemplary Defendant Products

practice the technology claimed by the ’252 Patent. Accordingly, the Exemplary Defendant

Products incorporated in these charts satisfy all elements of the Exemplary ’252 Patent Claims.

       18.      Plaintiff therefore incorporates by reference in its allegations herein the claim

charts of Exhibit 3.

       19.      Plaintiff is entitled to recover damages adequate to compensate for Defendant's

infringement.

                             COUNT 2: INFRINGEMENT OF THE ’387 PATENT

       20.      Plaintiff incorporates the above paragraphs herein by reference.

       21.      Direct Infringement. Defendant has been and continues to directly infringe one

or more claims of the ’387 Patent in at least this District by making, using, offering to sell,

selling and/or importing, without limitation, at least the Defendant products identified in the

charts incorporated into this Count below (among the “Exemplary Defendant Products”) that

infringe at least the exemplary claims of the ’387 Patent also identified in the charts incorporated


                                                   4
             Case 6:21-cv-00295 Document 1 Filed 03/25/21 Page 5 of 7




into this Count below (the “Exemplary ’387 Patent Claims”) literally or by the doctrine of

equivalents. On information and belief, numerous other devices that infringe the claims of the

’387 Patent have been made, used, sold, imported, and offered for sale by Defendant and/or its

customers.

       22.     Defendant also has and continues to directly infringe, literally or under the

doctrine of equivalents, the Exemplary ’387 Patent Claims, by having its employees internally

test and use these Exemplary Products.

       23.     Actual Knowledge of Infringement. The service of this Complaint, in

conjunction with the attached claim charts and references cited, constitutes actual knowledge of

infringement as alleged here.

       24.     Despite such actual knowledge, Defendant continues to make, use, test, sell, offer

for sale, market, and/or import into the United States, products that infringe the ’387 Patent. On

information and belief, Defendant has also continued to sell the Exemplary Defendant Products

and distribute product literature and website materials inducing end users and others to use its

products in the customary and intended manner that infringes the ’387 Patent. See Exhibit 4

(extensively referencing these materials to demonstrate how they direct end users to commit

patent infringement).

       25.     Induced Infringement. At least since being served by this Complaint and

corresponding claim charts, Defendant has actively, knowingly, and intentionally continued to

induce infringement of the ’387 Patent, literally or by the doctrine of equivalents, by selling

Exemplary Defendant Products to their customers for use in end-user products in a manner that

infringes one or more claims of the ’387 Patent.




                                                   5
              Case 6:21-cv-00295 Document 1 Filed 03/25/21 Page 6 of 7




        26.     Exhibit 4 includes charts comparing the Exemplary ’387 Patent Claims to the

Exemplary Defendant Products. As set forth in these charts, the Exemplary Defendant Products

practice the technology claimed by the ’387 Patent. Accordingly, the Exemplary Defendant

Products incorporated in these charts satisfy all elements of the Exemplary ’387 Patent Claims.

        27.     Plaintiff therefore incorporates by reference in its allegations herein the claim

charts of Exhibit 4.

        28.     Plaintiff is entitled to recover damages adequate to compensate for Defendant's

infringement.

                                                 JURY DEMAND

        29.     Under Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff respectfully

requests a trial by jury on all issues so triable.

                                             PRAYER FOR RELIEF

        WHEREFORE, Plaintiff respectfully requests the following relief:

        A.      A judgment that the ’252 Patent is valid and enforceable

        B.      A judgment that Defendant has infringed directly and indirectly one or more

                claims of the ’252 Patent;

        C.      A judgment that the ’387 Patent is valid and enforceable

        D.      A judgment that Defendant has infringed directly and indirectly one or more

                claims of the ’387 Patent;

        E.      An accounting of all damages not presented at trial;

        F.      A judgment that awards Plaintiff all appropriate damages under 35 U.S.C. § 284

                for Defendant's continuing or future infringement, up until the date such judgment




                                                     6
            Case 6:21-cv-00295 Document 1 Filed 03/25/21 Page 7 of 7




             is entered with respect to the ’252; and ’387 Patents, including pre- or post-

             judgment interest, costs, and disbursements as justified under 35 U.S.C. § 284;

      G.     And, if necessary, to adequately compensate Plaintiff for Defendant's

             infringement, an accounting:

              i.   that this case be declared exceptional within the meaning of 35 U.S.C. § 285

                   and that Plaintiff be awarded its reasonable attorneys fees against Defendant

                   that it incurs in prosecuting this action;

             ii.   that Plaintiff be awarded costs, and expenses that it incurs in prosecuting

                   this action; and

            iii.   that Plaintiff be awarded such further relief at law or in equity as the Court

                   deems just and proper.


Dated: March 25, 2021                        Respectfully submitted,

                                             /s/ Isaac Rabicoff
                                             Isaac Rabicoff
                                             Rabicoff Law LLC
                                             5680 King Centre Dr, Suite 645
                                             Alexandria, VA 22315
                                             7736694590
                                             isaac@rabilaw.com


                                             Counsel for Plaintiff
                                             Pineapple34, LLC




                                                7
